Citation Nr: 1140478	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  09-35 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1968 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the benefits sought on appeal.  

In July 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge, who held the record open for 30 days to afford the Veteran the opportunity to submit additional clinical evidence in support of his claims.  Thereafter, the Veteran submitted additional private medical evidence, accompanied by a waiver of RO review.

The issue of entitlement to service connection for tinnitus is REMANDED to the RO via the Appeals Management Center, in Washington, D.C.


FINDINGS OF FACT

1.  From June 9, 2007, to July 5, 2011, the Veteran's service-connected bilateral hearing loss was manifested by auditory acuity levels of no more than Roman Numeral VII in the right ear and Roman Numeral I in the left ear.  Speech recognition ability, measured using the Maryland CNC speech recognition test, was no worse than 60 percent in the right ear and 92 percent in the left ear.

2.  Since July 6, 2011, the Veteran's service-connected bilateral hearing loss has been manifested by auditory acuity levels of no more than Roman Numeral VI in the right ear and Roman Numeral IV in the left ear, with speech recognition ability of 68 percent in the right ear and 76 percent in the left ear.

3.  The competent evidence of record does not present an exceptional or unusual disability picture with such related factors as a marked interference with employment or frequent periods of hospitalization due to the Veteran's service-connected hearing loss so as to render impractical the application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  From June 9, 2007, to July 5, 2011, the criteria for a compensable rating for bilateral hearing loss were not met.  38 U.S.C.A. § 1155 (West 2002 & 2011); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2011).

2.  Since July 6, 2011, the criteria for a rating of 20 percent, but not higher, for bilateral hearing loss have been met.  38 U.S.C.A. § 1155 (West 2002 & 2011); 38 C.F.R. §§ 4.85, 4.86(b), Diagnostic Code 6100 (2011).

3.  The Veteran's bilateral hearing loss does not present such an exceptional or unusual disability picture as to warrant referral for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002 & 2011); 38 C.F.R. Part 4 (2011).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

The Veteran's bilateral hearing loss is rated according to a mechanical application of the rating schedule, using numeric designations assigned based on results of an audiometric examination.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  An examination must be conducted by a state-licensed audiologist and must include both a pure tone audiometry test and controlled speech discrimination (Maryland CNC) test.  38 C.F.R. § 4.85 (2011).

Ratings for bilateral defective hearing range from 0 percent to 100 percent.  The basic method of rating hearing loss involves audiological test results of impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To rate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85 (2011).

The current rating criteria include an alternate method of rating exceptional patterns of hearing, as defined in 38 C.F.R. § 4.86 (2011).  This alternative method provides that, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2011).  

Additionally, when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral, and then elevate that numeral to the next higher Roman numeral, evaluating each ear separately.  38 C.F.R. § 4.86(b) (2011).  

In this case, the Veteran does not contend, and the evidence of record does not otherwise show, that he meets the numerical criteria for a rating based on the either of the exceptional patterns of hearing noted above.  Accordingly, his hearing loss will be rated solely according to the usual method.  38 C.F.R. §§ 4.85, 4.86(b) (2011).  

As a final procedural matter before proceeding to the merits of the Veteran's claim, the Board notes that, following the initial grant of service connection in February 2006, he did not submit a timely notice of disagreement.  Nor did he take any further action prior to June 9, 2008, when he submitted an application for an increased rating.  Accordingly, the rating period on appeal extends from June 9, 2007, one year prior to the date of receipt of the Veteran's increased rating claim.  38 C.F.R. § 3.400(o)(2) (2011).  However, in rating a disability, the disability is to be viewed in relation to its whole recorded history.  Therefore, the Board will also consider evidence dated prior to June 9, 2007, but only to the extent that it is found to shed additional light on the Veteran's disability picture as it relates to the rating period on appeal.  38 C.F.R. § 4.1 (2011).

The Veteran, in written statements and testimony before the Board, contends that he has been entitled to a compensable rating for bilateral hearing loss throughout the entire pendency of this appeal.  He further asserts that the results of his most recent private audiometric evaluation, conducted on July 6, 2011, reveal hearing loss that is markedly worse than shown during the previous period on appeal.  In light of the Veteran's contentions and the clinical evidence of record, the Board will consider whether staged ratings are warranted for the periods from June 9, 2007, to July 5, 2011, and from July 6, 2011, to the present.

June 9, 2007, to July 5, 2011

The pertinent clinical evidence during this appeal period includes a report of a VA audiological examination conducted in September 2008.  Additionally, the Board acknowledges that the Veteran was afforded an earlier VA examination in February 2006, prior to the initial grant of service connection.  However, that earlier examination, which is dated prior to the appeals period, did not show hearing levels that were demonstrably worse than those exhibited at the September 2008 examination.  Accordingly, the Board has predicated its analysis on the results of that subsequent examination, which was administered specifically to address the Veteran's increased rating claim.

During the September 2008 VA examination, the Veteran complained of bilateral hearing difficulties that had persisted for approximately 20 years and progressively worsened over time.  While the Veteran attributed his current hearing loss to in-service acoustic trauma, he also acknowledged a history of post-service recreational noise exposure from riding motorcycles and operating a lawn mower.  He denied any history of post-service occupational noise exposure.

Audiological testing yielded the following results, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
40
70
75
100
LEFT
10
25
45
55
75

The averages were 71.25 in the right ear and 50 in the left ear.  Speech recognition ability was measured as 60 percent in the right ear and 92 percent in the left ear using the VA-prescribed Maryland CNC speech recognition test.  38 C.F.R. § 4.85(a) (2011).  

With respect to the Veteran's right ear, applicable law provides that an average pure tone threshold of 71.25 decibels along with speech discrimination of 60 percent warrants a designation of Roman Numeral VII.  38 C.F.R. § 4.85, Table VI (2011).  With respect to his left ear, the average pure tone threshold of 50 decibels along with speech discrimination of 92 percent warrants a designation of Roman Numeral I.  38 C.F.R. § 4.85, Table VI (2011).  Where the right ear is Roman Numeral VII, and the left ear is Roman Numeral I, the appropriate rating is 0 percent.  38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100 (2011).

The Board has also considered applying the criteria of 38 C.F.R. § 4.85(c) to the September 2008 VA examination results.  However, those criteria are only applicable in instances where the examiner certifies that the use of a speech discrimination test is inappropriate because of factors such as language difficulties and inconsistent speech discrimination scores, or where the Veteran exhibits one of the exceptional hearing patterns set forth in 38 C.F.R. § 4.85.  Neither is the case here.  

The Board recognizes that, under current VA law, an audiologist is directed to provide a description of the functional effects caused by a hearing loss disability. Martinak v. Nicholson, 21 Vet. App. 447 (2007).  No such description was included in the September 2008 VA examiner's report.  Nevertheless, the Board considers it significant that the Veteran subsequently submitted a March 2010 written statement detailing the functional limitations posed by his hearing loss.  Specifically, he indicated that his disability made it difficult for him to engage in conversations, which was a critical skill in his professional capacity as a technology project manager.  The Board finds the Veteran's statements, which have been incorporated in the record for the relevant appeals period, are sufficient to comply with applicable VA policies.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Moreover, the Veteran has not alleged prejudice with respect to any failure on the part of the September 2008 VA examiner to adhere to the guidelines.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Consequently, the Board finds that any such error on the part of that VA examiner is harmless to the adjudication of the Veteran's claim.  Bernard v. Brown, 4 Vet. App. 384 (1993). 

The September 2008 audiometric evaluation is only evidence of record that is valid and complete for rating purposes for the period from the date of service connection through July 5, 2011.  The Board is cognizant that the Veteran's aforementioned complaints of difficulty hearing conversations during the appeals period.  While pertinent to the Veteran's claim, however, those subjective statements do not contain any audiological findings that would entitle the Veteran to a higher rating for his bilateral hearing loss under 38 C.F.R. § 4.85 or 38 C.F.R. § 4.86.  

Accordingly, the Board finds that the preponderance of the evidence is against his claim for compensable rating prior to July 5, 2011, and that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & 2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

July 6, 2011, to the Present

The pertinent evidence during this appeals period includes a report of a July 2011 examination conducted by a private audiologist, who indicated that the Veteran's hearing loss had worsened since his prior hearing evaluation.  His pure tone thresholds were measured as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
80
90
105
LEFT
30
40
60
75
80

The averages were 80 in the right ear and 63.75 in the left ear.  Speech recognition ability was assessed as 68 percent in the right ear and 76 percent in the left ear.  

The Board notes that, at the time of the Travel Board hearing, the record did not clearly show that the above speech recognition values had been obtained using the Maryland CNC test.  However, the Veteran subsequently submitted evidence confirming that the Maryland CNC test had been administered at the time of the July 2011 examination.  Additionally, that newly submitted evidence showed that the examination had been conducted by a state-licensed audiologist.  Accordingly, the Board considers the July 2011 examination to be valid for VA rating purposes.  38 C.F.R. § 4.85 (2011).  

The July 2011 audiometric findings are consistent with hearing levels of Roman Numeral VI in the right ear and Roman Numeral IV in the left ear, as measured using the usual method.  38 C.F.R. § 4.85, Table VI (2011).  Those hearing levels collectively warrant a 20 percent rating, but no higher, under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII (2011).  

The Board has considered applying the criteria of 38 C.F.R. § 4.85(c) to the private audiological examination results.  However, the Board finds those criteria are inapplicable in the absence of any evidence demonstrating that the use of the July 2011 speech discrimination test was inappropriate or that the Veteran exhibited one of the exceptional hearing patterns listed in 38 C.F.R. § 4.85.  

Additionally, the Board recognizes that, like September 2008 VA examiner, the July 2011 private audiologist did not address the functional limitations associated with the Veteran's hearing loss.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Nevertheless, those functional limitations were discussed at length during his subsequent Travel Board hearing.  At that time, the Veteran reiterated his prior complaints about the effects of his hearing loss on his employment, specifically with respect to his day-to-day interactions with clients and coworkers.  In view of the Veteran's testimony, and absent any showing of prejudice derived from the July 2011 private examiner's report, the Board finds that report's omission of a description of functional impairment is harmless error.  Therefore, the Board finds that no further evidentiary development is warranted in order to ensure compliance with the legal requirements.  Bernard v. Brown, 4 Vet. App. 384 (1993). 

Moreover, the Veteran has not alleged, and the evidence does not otherwise suggest, a worsening of his service-connected hearing loss since the July 2011 examination.  Accordingly, a remand is not required solely due to the passage of time since that examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995). 

In sum, the Board finds that the evidence of record shows that the Veteran's bilateral hearing loss did not warrant a compensable rating at any time prior to July 6, 2011, but that it has warranted an increased rating of 20 percent, but not higher, since July 7, 2011, the date of the examination showing a factually ascertainable increase in disability.  38 C.F.R. § 3.400 (2011).  The Board is sympathetic to the Veteran's contentions regarding the severity of his service-connected hearing loss and has duly considered whether a higher rating might be warranted for any period during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the Board is bound by the audiometric test results, which are consistent with ratings of 0 percent and 20 percent, respectively, for the applicable staged rating periods.  The preponderance of the evidence is against a claim for any higher rating during any period under consideration, and thus a claim for higher ratings must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & 2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The above determinations are based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2011).  However, the regulations also provide for exceptional cases involving compensation.  Ratings shall be based, as far as practicable, upon the average impairments of earning capacity with the additional proviso that VA shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  The governing norm in exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).  However, the Board finds in this case that the regular schedular standards are not inadequate.

The Board acknowledges that, in a March 2010 written statement, the Veteran indicated that he had recently lost his job in project management and was pessimistic about his future employment prospects.  However, the Veteran did not specifically attribute his unemployment to his service-connected hearing loss.  Although he did express doubt about his ability to find a new job because of that disability, allegations of future employment problems cannot support the award of extraschedular rating, which must also be based on current findings.  In any event, the Board considers it significant that, in his subsequent July 2011 hearing, the Veteran indicated that he had rejoined the workforce.  The Board acknowledges that he also indicated that his employment was tenuous because of his hearing loss, which interfered with his ability to successful interact with clients and coworkers.  Nevertheless, the evidence of record does not indicate that the Veteran's overall level of impairment goes beyond that contemplated in the ratings that have now been assigned for his service-connected hearing loss.  

The Board notes that the schedular criteria on which the Veteran's current ratings are predicated are designed to compensate for average impairments in earning capacity resulting from service-connected disability.  38 U.S.C.A. § 1155 (West 2002 & 2011).  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2011).

Additionally, the Board observes that the Veteran's service-connected hearing loss has not been shown to warrant frequent, or, indeed, any hospitalization, throughout the relevant appeals periods, or to otherwise result in marked functional impairment to a degree beyond that addressed by VA's Rating Schedule.  Accordingly, the Board finds that any degree of impairment associated with that disorder is already contemplated by the applicable schedular criteria.  Van Hoose v. Brown, 4 Vet. App. 361 (1993) (disability rating is recognition that industrial capabilities are impaired).  In light of the above, the Board finds that remand for referral for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).

Duties to Notify and Assist the Appellant

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

If VA does not provide adequate notice of any of the elements necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show prejudice resulting from the error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

In this case, the Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Specifically, VA sent the appellant a July 2008 letter and a September 2008 rating decision, which discussed the particular legal requirements applicable to the his hearing loss claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decision.  Additionally, the Board finds that the Veteran demonstrated actual knowledge of the applicable notice requirements in his October 2008 and December 2008 written statements expressing disagreement with the specific reasons that the RO denied his claim.  Thereafter, the Veteran's claim was readjudicated in a July 2009 supplemental statement of the case.  The Board observes that the Veteran's demonstration of actual knowledge of the required notice provisions followed by a readjudication, such as a supplemental statement of the case, effectively cures any timing problem associated with inadequate notice prior to the initial adjudication.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  Therefore, the Board finds any deficiency in the notice to the Veteran regarding his claim constitutes harmless error, and he is not prejudiced by the Board's consideration of his claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred by relying on various post-decisional documents for concluding that adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, but determining nonetheless that the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, so found the error was harmless).

Additionally, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the July 2009 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (appellant afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

As to VA's duty to assist, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  Additionally, the Veteran has been afforded multiple medical examinations and the opportunity to testify at a July 2011 Travel Board with respect to his claim.  Significantly, the Veteran has not contended that the manifestations of his service-connected disability have worsened since his most recent examination in July 2011, and, thus, a remand is not required solely due to the passage of time since that examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  The Board finds that additional development is unnecessary with respect to the Veteran's claim and that VA has fully satisfied both the notice and duty to assist provisions of the law.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to a compensable rating for bilateral hearing loss for the period prior to July 5, 2011, is denied.

Entitlement to an increased rating of 20 percent, but not higher, for bilateral hearing loss for the period since July 6, 2011, is granted.


REMAND

Although the Board regrets the delay, additional development is needed prior to the disposition of the Veteran's claim for service connection for tinnitus.

The Veteran contends that his tinnitus, like his service-connected hearing loss, arose in service, when he was frequently subjected to jet engine noise and rifle fire.  Additionally, the Veteran maintains that his various in-service ear problems prevented him from qualifying for aviation school as he was unable to hear radio instructions clearly.  

The Veteran is competent to report that he incurred acoustic trauma in service.  Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the RO has effectively conceded that acoustic trauma occurred in its February 2006 rating decision, which granted service connection for hearing loss.  Nevertheless, in order to establish service connection for tinnitus, the evidence must show a nexus linking tinnitus to an in-service injury.  While the Veteran now attributes his tinnitus to in-service noise exposure, he concedes that he also incurred post-service acoustic trauma, first as an Army reservist commanding a tank unit and later as a motorcycle enthusiast and grass-cutter.

VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicate that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

The Board acknowledges that the Veteran was previously afforded a VA examination in support of his tinnitus claim.  At that time, he was found to have "intermittent, subjective tinnitus," which was possibly normal and nonpathologic in nature and potentially related to aging and recreational noise exposure.  However, the VA examiner could not state without resorting to speculation whether the Veteran's tinnitus was related to his military service.  The Board observes that such an opinion is inherently speculative in nature and, thus, of low probative value.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Moreover, while the September 2008 VA examiner noted that the Veteran had only experienced ringing in his ears for the previous six months, the Veteran subsequently indicated that those symptoms had persisted on ongoing basis since service.  The Veteran also indicated at his July 2011 hearing that he had complained about tinnitus to his military superiors, but had been told that "it wasn't curable so he should just learn to live with it."  

In view of the deficiencies inherent in the September 2008 VA examiner's report, and the subsequent lay evidence presented in support of the Veteran's tinnitus claim, the Board finds that an additional VA examination and etiological opinion is warranted with respect to that claim.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination or etiological opinion, even if not required to do so, an adequate one must be produced).  Moreover, that new examination should expressly consider the new evidence, submitted since the time of the last VA examination, which suggests a continuity of tinnitus symptomatology since the Veteran's period of active service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Further, in light of the Veteran's assertions of shared etiology between his tinnitus and his hearing loss, the VA examination should include findings responsive to whether service connection is warranted on a secondary basis, a theory that the previous VA examiner did not consider.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).

Accordingly, the case is REMANDED to the RO for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current tinnitus.  All appropriate tests should be conducted.  The claims folder should be reviewed by the examiner, and the examination report should note that review.  The examiner should provide a rationale for the opinion and reconcile it with all pertinent evidence of record, including the Veteran's service and post-service medical records, and the September 2008 VA examination report.  The examiner should also consider the Veteran's recent assertions regarding the shared etiology of his tinnitus and his service-connected hearing loss and his unsuccessful efforts to seek treatment for both disorders in service.  Finally, the VA examiner should consider all clinical and lay evidence suggesting a continuity of symptomatology of hearing problems since the Veteran's period of active service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Specifically, the VA examiner's opinion should address the following:

a)  State whether it is at least as likely as not (50 percent or greater probability) that tinnitus was caused or aggravated by service-connected hearing loss.   

b)  State whether it is at least as likely as not (50 percent or greater probability) that tinnitus was caused or aggravated by his in-service exposure to acoustic trauma, or by any other aspect of his military service.  

2.  Then, readjudicate the claim.  If any aspect of the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans  
Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


